Citation Nr: 1515031	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes. 

4.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes. 

5.  Entitlement to service connection for cirrhosis of the liver, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes. 

6.  Entitlement to service connection for heroin addiction, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1967 to December 1969, with service in the Republic of Vietnam.  The Veteran died in May 2008.  The appellant seeks surviving spouse benefits and accrued benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were remanded for additional development in July 2013 and September 2014.


FINDINGS OF FACT

1.  The Veteran died in May 2008 as a result of malignant cirrhosis of the liver.

2.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.  

3.  A claim for service connection for a psychiatric disability was pending at the time of the Veteran's death; the evidence in VA possession at that time did not show a psychiatric disability developed as a result of active service.  

4.  A claim for service connection for hepatitis C, to include as due to exposure to herbicides or secondary to a psychiatric disability, was pending at the time of the Veteran's death; the evidence in VA possession at that time did not show hepatitis C developed as a result of active service.

5.  A claim for service connection for liver cancer, to include as due to exposure to herbicides or secondary to a psychiatric disability, was pending at the time of the Veteran's death; the evidence in VA possession at that time did not show liver cancer developed as a result of active service.

6.  A claim for service connection for cirrhosis of the liver, to include as due to exposure to herbicides or secondary to a psychiatric disability, was pending at the time of the Veteran's death; the evidence in VA possession at that time did not show hepatitis C developed as a result of active service.

7.  A claim for service connection for heroin addiction, to include as due to exposure to herbicides or secondary to a psychiatric disability, was pending at the time of the Veteran's death; the evidence in VA possession at that time did not show hepatitis C developed as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met, and a service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).

2.  A psychiatric disability, including PTSD, for accrued benefits purposes was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).  

3.  Hepatitis C for accrued benefits purposes was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).

4.  Liver cancer for accrued benefits purposes was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).

5.  Cirrhosis of the liver for accrued benefits purposes was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).

6.  Heroin addiction for accrued benefits purposes was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claims by correspondence dated in October 2008 and August 2009.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The appellant was notified of the specific records VA was able to obtain, of the efforts made to obtain records, of the further action to be taken by VA with respect to the claims, and that she was ultimately responsible for providing the evidence.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides a VA examination or obtains a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.  Furthermore, further development to obtain opinion cannot be undertaken because a claim for accrued benefits is based on the evidence of record at the time of death.

Factual Background

The pertinent evidence of record shows that the service medical records are negative for complaint, treatment, or diagnosis related to a psychiatric disability, hepatitis C, liver cancer, cirrhosis of the liver, or heroin addiction.  A December 1968 report noted treatment for gonorrhea.  The Veteran's December 1969 separation examination found normal clinical abdomen and psychiatric evaluations.  No identifying marks or tattoos were noted.  Service records show he served in the Republic of Vietnam from April 1968 to December 1969.

VA records show service connection was established for an infected sebaceous cyst of the left neck in a September 1971 rating decision.  A 0 percent rating was assigned, effective December 28, 1970.  

Private hospital records dated in June 1974 noted the Veteran's spouse was divorcing him and that he was "suicidally" depressed.  An August 1974 report noted his June 1974 admission and that he had been using heroin at that time but was "not really hooked when he came in."  A final diagnosis of heroin addiction was provided during a period of hospitalization from April 1976 to May 1976.  It was noted he had a long history of such problems and that he reported there was a lot of drug abuse at the factory where he worked.  A July 1986 treatment report noted that the Veteran stated he had not been seen by a psychiatrist or a psychologist during military service.  He denied having used alcohol to excess.  A December 1986 hospital report noted diagnoses of depression and heroin addiction.  The examiner noted he had a long history of emotional difficulties and substance abuse. 

VA treatment records dated in May 2006 noted the Veteran provided negative responses to PTSD screening.  A December 2006 report noted diagnoses including hepatitis C with early hepatic failure and possible cirrhosis.  It was noted that a diagnosis of hepatitis C was provided in 2006 and that the Veteran reported having been an intravenous drug user and an alcoholic in the past.  Subsequent reports included diagnoses of hepatocellular carcinoma, malignant neoplasm primary to the liver, chronic hepatitis C with cirrhosis, and depression.  A January 2008 report noted there were no conditions that were probably related to herbicide exposure.  

VA records show the Veteran requested entitlement to service connection for heroin addiction, hepatitic C, liver cancer, and cirrhosis of the liver in February 2008.  A claim for service connection for PTSD was received by VA in April 2008.  

The Veteran's death certificate shows he died in May 2008 and listed the immediate cause of death as malignant cirrhosis of the liver.  The appellant's claim for VA compensation benefits was received in September 2008.  Records show that she and the Veteran were married in December 1978. 

Internet source information was presumably submitted in support of a claim that the Veteran's service-connected infected sebaceous cyst to the left neck demonstrated a porphyria cutanea tarda (PCT).  The information provided that, in addition to the symptomatic manifestations of the disease in the skin, chronic liver problems were extremely common in patients with the sporadic form of PCT.  

In statements and testimony in support of her claim, the appellant asserted that service connection for the cause of the Veteran's death should be granted because his liver cancer, hepatitis C, heroin addiction, and fatal cirrhosis of the liver were caused by chronic alcohol and drug abuse that she believed were associated with a psychiatric disability or exposure to herbicides.  She stated that the Veteran reported he began using heroin in service to deal with his fear, that he experienced psychiatric symptoms shortly after discharge from service and initially sought treatment in the 1980s, and that his mother had stated that he was never the same after he returned from Vietnam.

In correspondence dated in September 2009, L.M., identified as having a bachelor's degree in social work and having worked with psychiatric patients, recalled having been introduced to the Veteran by the appellant and that shortly after their marriage she noticed behavior which she believed indicated manic depression.  She also stated that he told her he had a hard time not remember the things he experienced in Vietnam and that he drank to dull his emotions and memories.  

A November 2014 VA medical opinion from a licensed clinical psychologist provided a summary of the pertinent evidence of record, and found no evidence of PTSD and no indication that any psychiatric disability was onset during military service.  It was noted that the records indicated a history of substance abuse, which existed as early as 1974, but that his substance abuse was described in records as voluntary and not secondary to any other condition.  Heroin addiction was noted in 1974, with depression several years later in 1979.  The examiner found that the Veteran's depressed mood appeared to have occurred in response to the problems caused by addiction, including occupational and marital problems, and that his depression was secondary to heroin addiction.  There was no evidence that the Veteran had any mental health problems that preceded his extensive history of substance abuse, and his substance abuse was believed to be a primary disorder with depression that was secondary to voluntary drug abuse.  The examiner stated that there was absolutely no clinical literature that supported the idea that the Veteran's heroin addiction could have been caused by exposure to herbicides. 

A December 2014 VA medical opinion from a VA physician noted the Veteran had a history of heroin abuse and chronic alcohol abuse, and that he developed hepatitis C as a result of heroin abuse.  It was noted that was a well-known and accepted association in the medical literature.  The Veteran was also noted to have developed hepatocellular carcinoma, which was a well-known complication of hepatitis C, and cirrhosis that was felt to be due to excessive alcohol consumption with possible contribution from cirrhosis. 

Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal or primary cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2014).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  For PTSD claims, an adequate statement of reasons or bases must be provided that includes a discussion of the PTSD diagnoses provided during the Veteran's lifetime in VA treatment records.  Cohen v. Brown, 10 Vet. App. 128 (1997) (a clear PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria).  

For PTSD claims, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or a psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  

VA compensation will generally not be paid if a claimed disability was the result of a Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014).  However, while compensation is precluded for primary alcohol and drug abuse disabilities and secondary disabilities that result from primary alcohol and drug abuse, the applicable statutes permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Tumors that are malignant or that develop in the brain, spinal cord, or peripheral nerves and psychoses are chronic diseases for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307 (2014).  Certain disorders, including respiratory cancers, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Liver cancer is not a disease recognized by VA as associated with herbicide exposure.  79 Fed. Reg. 20,308 (Apr. 11, 2014).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

Based upon the evidence of record, the Board finds that the Veteran died in May 2008 as a result of malignant cirrhosis of the liver.  During his lifetime, service connection was established for an infected sebaceous cyst to the left neck.  A 0 percent rating was assigned effective December 28, 1970.  The Board finds that the evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.  The November 2014 VA medical opinion found no evidence of PTSD in the record and no indication that any psychiatric disability was onset during military service.  The examiner noted a history of substance abuse as early as 1974, but that it was described in the records as voluntary, and not secondary to any other condition.  The December 2014 VA medical opinion found the Veteran developed hepatitis C as a result of heroin abuse, hepatocellular carcinoma as a result of his hepatitis C, and cirrhosis due to excessive alcohol consumption with possible cirrhosis contribution.  The Board finds that those opinions are persuasive.  They are shown to have been based upon a thorough review of the evidence of record with adequate rationale.  The examiners adequately considered the evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that L.M. has a degree in social work and that her September 2009 statement noted experience working with psychiatric patients.  She is considered to be competent, to some extent, to provide evidence as to her observations and opinions as to the Veteran's mental health within the limits of her knowledge of the facts and medical expertise.  Although she expressed her opinion that his behavior indicated manifestations of manic depression and excessive alcohol use to dull the memories of experiences in Vietnam, she is not shown to have known the Veteran prior to 1978 which was well after his initial diagnoses of depression and heroin addiction.  Nor is she shown to have considered his documented medical history, either before or after her personal observations and discussions with the Veteran.  Therefore, the Board finds her opinion warrants a lesser degree of probative weight than the November and December 2014 VA opinions, provided by a psychologist and a medical doctor.  

The Board notes that the appellant, and the Veteran's past statements, are competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether the claimed disability is the type of disability for which the lay person is competent to provide etiology or nexus evidence).  There is no indication that the appellant or the Veteran have or had any medical training or expertise as to these matters and they are not competent to provide etiology opinions regarding an association between a post-service diagnosis and service.  The persuasive VA medical evidence in this case included thorough reviews of the pertinent evidence of record and found there was no evidence that the Veteran had a psychiatric disability, PTSD, hepatitis C, liver cancer, cirrhosis of the liver, or heroin addiction as a result of service.  Therefore, the claim for entitlement to service connection for the cause of the Veteran's death must be denied.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim and service connection for the cause of death must be denied.

Accrued Benefits Claims

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  

Based upon the evidence of record, the Board finds that service connection claims for psychiatric disability, including PTSD, hepatitis C, liver cancer, cirrhosis of the liver, and heroin addiction were pending at the time of the Veteran's death in May 2008.  The evidence of record at the time of the Veteran's death include post-service diagnoses of depression, hepatitis C, liver cancer, cirrhosis of the liver, and heroin addiction without any competent opinion relating any of those diagnoses to active service.  The appellant, the Veteran's surviving spouse, filed her claim for VA compensation benefits in September 2008.  Although pertinent liberalizing regulations were revised effective July 21, 2010, to include that a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if a stressor claimed by a Veteran is related to fear of hostile military activity, a diagnosis of PTSD was not of record, that regulation requires that a VA psychologist or psychiatrist, or one contracted by VA, have diagnosed PTSD based on a fear of hostile military or terrorist action.  No such opinion is shown in this case.  As an award of service connection for PTSD based upon the evidence in VA possession at the time of the Veteran's death is not warranted, the appellant's accrued benefits claim for PTSD must be denied.  Furthermore, no opinion of record at the time of the Veteran's death related any other psychiatric disability to service, and no opinion showed that any psychosis manifested to a compensable degree within one year following separation from service.

The Board also finds that the evidence in VA possession at the time of the Veteran's death does not show a psychiatric disability, hepatitis C, liver cancer, cirrhosis of the liver, or heroin addiction developed as a result of active service, nor is there evidence that a psychosis or malignant tumor were manifest within one year of the Veteran's separation from active service.  The Veteran is shown to have served in the Republic of Vietnam and to have served in areas presumed to have included exposure to herbicides.  However, psychiatric disabilities, hepatitis C, liver cancer, cirrhosis of the liver, and heroin addiction are not diseases for which service connection may be presumed based upon herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2014).  There is no competent opinion of record at the time of the Veteran's death relating any of those claimed disabilities to service or to exposure to herbicides during service.  There is also no competent opinion of record showing any presumptive disability manifested to a compensable degree within one year following separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and the claims for service connection for accrued benefits purposes must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for a psychiatric disability, to include PTSD, for accrued benefits purposes, is denied.

Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes, is denied. 

Entitlement to service connection for liver cancer, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes, is denied. 

Entitlement to service connection for cirrhosis of the liver, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes, is denied. 

Entitlement to service connection for heroin addiction, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


